DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the subject matter of claim 24 and the prior art to Yang (US 2005/0052075) were found persuasive. However, upon further consideration of the claimed subject of 24, a rejection was made over Waite (US 10,156,147), Vedhagiri et al. (US 2011/0189000; hereinafter Vedhagiri) and Kerber et al. (US 2014/0286762; hereinafter Kerber), Lienau et al. (US 9,885,254; hereinafter Lienau), and Dierberger et al. (US 4,040,767; hereinafter Dierberger). Dierberger (Col. 5, lines 3-39) was used to teach that impingement orifices are sized and spaced to maintain a substantial pressure ratio between each chamber and airfoil cavity and that the pressure ratio impacts the effectiveness of the cooling. An obvious extension of this teaching is that the number of holes (which would also influence the amount of fluid traveling through the sleeves) would impact this pressure ratio and so it would be obvious to modify the number of holes, their size, and spacing to achieve a desired pressure ratio. Since this clam is a product-by-process claim, the determination of patentability is based on the product itself and not its method of production (See MPEP 2113). For this reason, claims 24-26 were not found to be patentable. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waite (US 10,156,147) in view of Vedhagiri et al. (US 2011/0189000; hereinafter Vedhagiri) and Kerber et al. (US 2014/0286762; hereinafter Kerber), Lienau et al. (US 9,885,254; hereinafter Lienau), and Dierberger et al. (US 4,040,767; hereinafter Dierberger).   
	Regarding claim 24, Waite (Fig. 1-5b) discloses a stationary component (61) extending from a casing of a turbine section (54) of a turbine engine system to a wheel space area (located below 61), the stationary component (61) comprising: a hollow vane assembly (61) with an interior rib (94a or b) separating a first interior compartment (91, 92, or 93) from a second interior compartment (91, 92, or 93), the first and second interior compartments being configured to receive the cooling fluid, the cooling fluid being allowed to communicate between the first and second interior compartments (two of 91, 92, and 93). 
	Waite fails to disclose that the stationary component is configured to deliver cooling fluid to the wheel space area, a diaphragm attached to the hollow vane assembly and that the diaphragm is configured to receive the cooling fluid from the hollow vane assembly, the diaphragm comprising a chamber and a tube extending through the chamber, the tube being configured to isolate the chamber from the cooling 
Vedhagiri (Fig. 3 and 4) teaches a stationary component with a system for regulating a cooling fluid where the system. Vedhagiri (Paragraph 0008) teaches that the system includes a cooling circuit for a nozzle where the circuit exit includes a tube (not numbered in Fig 3 or 405) that is used to direct cooling fluid upstream of the stationary component and allows for regulating the cooling fluid passing into the wheel space areas of the gas turbine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Waite by adding a cooling circuit as taught by Vedhagiri, in order to help regulate the cooling fluid that passes into the wheel space. The diaphragm was interpreted as the component of Vedhagiri (Fig. 3-4) that is bolted to the vane’s (190) platform and the chamber is the area surrounding the tube. 
	Kerber (Fig. 2) teaches a turbine component formed with inserts (221-227) within each compartment (211-218). Kerber (Paragraph 0019) teaches that the inserts serve to provide impingement cooling to the inner walls of the airfoil (210). Since Waite (Fig. 4, Col, 1, lines 16-21) already discloses the use of an insert within one of the 
	Dierberger (Fig. 2-4) teaches a nozzle guide vane with a baffle for impingement cooling. Dierberger (Col. 5, lines 30-39) teaches that the impingement orifices are sized and spaced to maintain a substantial pressure ratio between each chamber and airfoil cavity 28. Dierberger (Col. 5, lines 3-29) teaches that the pressure ratio impacts the effectiveness of the cooling (in Dierberger’s case, transpiration and impingement cooling). Based on these teachings one having ordinary skill in the art would recognize that the number of impingement openings would also impact the pressure ratio, as the number of openings also controls how much fluid is traveling through the sleeves. Since Dierberger teaches that the pressure ratio between cavities can impact cooling effectiveness, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size, placement, and number of impingement openings in both sleeves to maintain a desired pressure ratio (and so specific pressures in the first and second interior compartments), as taught by Dierberger, in order to improve the effectiveness of the impingement cooling. Dierberger teaches the limitation of maintaining sufficient impingement pressures in both the first interior compartment and the second compartment, since the claim is a product by 
	Lienau (Fig. 3) teaches a turbine mid-turbine frame (57) with a cooling passage (112) that extends radially through a spoke (110) with a tube (113) directly connected to the spoke to channel cooling fluid to a low pressure turbine section (102). By coupling the tube directly to the spoke, this helps to guide fluid to the low pressure turbine section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Waite by directly connecting the tube to the impingement sleeve, as taught by Lienau, in order to produce the predictable result of helping to directly guide cooling fluid from the impingement sleeve to the wheel space area. 
	Regarding claim 25, Waite, as modified, discloses the stationary component of claim 24, wherein Waite (Kerber: Fig. 2: items 221-227), as modified, disclose the first impingement sleeve and the second impingement sleeve. Since claim 25 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (the stationary component), identified by the claimed process (before operation of the turbine engine system, said at least one of the impingement openings is covered up or blocked), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.
	Regarding claim 26, Waite, as modified, discloses the stationary component of claim 1, wherein Waite (Fig. 3-5a), as modified, further discloses that the rib (94a or .  

Allowable Subject Matter
Claims 1, 3, 5-9, 11-13, 15-20, 22, 23, and 27 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745